DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-6, the prior art of record does not teach a display device comprising: a display panel including pixels; an ultraviolet light guide plate that is superimposed on the display panel and has a first main surface on a side where the pixels are disposed, a second main surface on a side opposite to the side on which the pixels are disposed, and an end surface; a film disposed on the first main surface, having openings disposed on an optical path that passes through the pixels and travels in a first direction and non-opening portions disposed on an optical path that passes through the pixels and travels in a second direction different from the first direction, and made of a photochromic photosensitive material; and an ultraviolet light source irradiating the end surface with ultraviolet light wherein a state of the film is changed from a transmission state in which visible light is transmitted to a light shielding state in which visible light is absorbed, when the ultraviolet light source irradiates the end surface with ultraviolet light.
Shang and Yanai as previously cited does teach a display device comprising: a display panel including pixels; an ultraviolet light guide plate that is superimposed on the display panel and has a first main surface on a side where the pixels are disposed, a second main surface on a side opposite to the side on which the pixels are disposed, and an end surface; a film disposed on the first main surface, having openings disposed on an optical path that passes through the pixels and travels in a first direction and non-opening portions disposed on an optical path that passes through the pixels and travels in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PHU VU/Primary Examiner, Art Unit 2871